DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-12 in the reply filed on December 2, 2020 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-12 is provided below.

Claim Objections
Claims 1, 3, 6-8, and 10-12 are objected to because of the following informalities:
Claim 1 recites the limitation “A pod for storing grains for popping comprising” in line 1.  It appears the claim should recite “A pod for storing grains for popping, the pod
Claim 1 recites the limitation “each cell” in line 3 as well as in line 4.  It appears the claim should recite “each individually formed cell” in order to maintain consistency with “a plurality of individually formed cells” recited in Claim 1, line 3.
Claim 3 recites the limitation “the plurality of cells” in line 1 as well as in line 3 as well as in line 4.  It appears the claim should recite “the plurality of individually formed cells” in order to maintain consistency with “a plurality of individually formed cells” recited in Claim 1, line 3.
Claim 6 recites the limitation “the plurality of cells” in line 1.  It appears the claim should recite “the plurality of individually formed cells” in order to maintain consistency with “a plurality of individually formed cells” recited in Claim 1, line 3.
Claim 7 recites the limitation “the plurality of cells” in line 1 as well as in line 2.  It appears the claim should recite “the plurality of individually formed cells” in order to maintain consistency with “a plurality of individually formed cells” recited in Claim 1, line 3.
Claim 7 recites the limitation “one of the openings” in line 3.  It appears the claim should recite “one of the plurality of openings” in order to maintain consistency with “a plurality of openings” recited in Claim 5, line 2.
Claims 8 and 10-12 all recite the limitation “the plurality of cells.”  It appears the claims should recite “the plurality of individually formed cells” in order to maintain consistency with “a plurality of individually formed cells” recited in Claim 1, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the open ends of the plurality of cells” in line 2.  There is insufficient antecedent basis for the plurality of cells to have multiple open ends (plural).  There is only antecedent basis for the plurality of cells to have a singular open end as recited in Claim 6, line 1.  It is unclear if there is only one open end in the plurality of cells or if there are multiple open ends in the plurality of cells.  For purposes of examination Examiner interprets the claims to require the plurality of cells to have at least one open end.
Claim 10 recites the limitation “the open ends of the plurality of cells” in line 2.  There is insufficient antecedent basis for the plurality of cells to have multiple open ends (plural).  There is only antecedent basis for the plurality of cells to have a singular open end as recited in Claim 6, line 1.  It is unclear if there is only one open end in the plurality of cells or if there are multiple open ends in the plurality of cells.  For purposes 
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. US 2006/0288876.
Regarding Claim 1, Berger et al. discloses a pod (cassette or carousel 18) capable of storing grains for popping.  The pod (cassette or carousel 18) comprises a docking tray, a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge wherein each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array (‘876, FIG. 10D) (‘876, Paragraphs [0074]-[0077] and [0086]).
Further regarding Claim 1, the limitations “wherein each cell is configured to contain one or more grains” are seen to be recitations regarding the intended use of the “pod.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Berger et al. unequivocally does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Berger et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Berger et al. discloses each cell containing one or more grains (raw popcorn seeds) (‘876, Paragraph [0074]).
Regarding Claim 2, Berger et al. discloses the docking tray being formed from a solid sheet of heat resistant material (aluminum or tin foil) (‘876, Paragraph [0078]).
Regarding Claim 5, Berger et al. discloses the docking tray having a top surface and a bottom surface and is formed with a plurality of openings therethrough (‘876, FIG. 10D).
Regarding Claim 6, Berger et al. discloses each of the plurality of cells having an open end and a closed end (‘876, FIG. 10D).
Regarding Claims 11-12, Berger et al. discloses the bottom of the plurality of cells being formed from a metal foil (aluminum or tin foil) (‘876, Paragraph [0076]).  It is noted that the claim does not require an entirety of the plurality of cells to be formed from a metal foil.  Therefore, the disclosure of only the bottom portion of the plurality of cells being made from aluminum or tin foil reads on the plurality of cells being formed from a metal foil.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. US 2006/0288876.
Regarding Claim 4, Berger et al. is silent regarding the first width and the second width being equal.  However, the configuration of the claimed cells is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cells was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reischmann US 2016/0374377 (cited on Information Disclosure Statement filed October 15, 2019) in view of Berger et al. US 2006/0288876.
 Regarding Claim 1, Reischmann discloses a pod (popcorn cartridge19) capable of storing grains (unpopped popcorn kernels 42) for popping (‘377, FIGS. 5A-5B) (‘377, Paragraph [0043]).

    PNG
    media_image1.png
    713
    1136
    media_image1.png
    Greyscale

Reischmann is silent regarding the pod comprising a docking tray and a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge wherein each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array.
Berger et al. discloses a pod (cassette or carousel 18) capable of storing grains for popping.  The pod (cassette or carousel 18) comprises a docking tray, a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge wherein each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array (‘876, FIG. 10D) (‘876, Paragraphs [0074]-[0077] and [0086]).
Both Reischmann and Berger et al. are directed towards the same field of endeavor of pods capable of storing grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Reischmann and incorporate into the pod a docking tray and a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge wherein each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array since Berger et al. teaches that it was known and conventional to incorporate into a pod a docking tray having a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge wherein each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array.
Further regarding Claim 1, the limitations “wherein each cell is configured to contain one or more grains” are seen to be recitations regarding the intended use of the “pod.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Reischmann modified with Berger et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Berger et al. discloses each cell containing one or more grains (raw popcorn seeds) (‘876, Paragraph [0074]).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion Jr. et al. US 2017/0107044 and Reischmann US 2016/0374377 (cited on Information Disclosure Statement filed October 15, 2019).
Regarding Claim 1, Resurreccion Jr. et al. discloses a pod (container 5) capable of storing food.  The pod (container 5) comprises a docking tray (tray 7) and a plurality of individually formed cells (plurality of receptacles 35) wherein each cell is defined by cell walls having a top edge and a bottom edge wherein each cell has a first width (distance between adjacent lateral ribs 31 of top edge of receptacles 35) between the top edge of the cell walls and a second width (distance between adjacent lateral ribs 31 of bottom edge of receptacles 35) between the bottom edge of the cell walls wherein the 
Resurreccion Jr. et al. is silent regarding the food being stored within the plurality of individually formed cells of the pod being one or more grains.
Reischmann discloses a pod (popcorn cartridge 19) capable of storing grains (unpopped popcorn kernels 42) for popping (‘377, FIGS. 5A-5B) (‘377, Paragraph [0043]).
Both Resurreccion Jr. et al. and Reischmann are directed towards the same field of endeavor of microwavable food packages (‘044, Paragraph [0027]) (‘377, Paragraphs [0005] and [0037]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the generic food in the pod of Resurreccion Jr. et al. with the one or more popcorn grains of Reischmann based upon the particular type of food desired to be microwaved by the microwavable pod.
Further regarding Claim 1, the limitations “for storing grains for popping” and “wherein each cell is configured to contain one or more grains are seen to be recitations regarding the intended use of the “pod.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Resurreccion Jr. et al. modified with Reischmann and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Resurreccion Jr. et al. discloses the pod comprising food disposed in the plurality of cells (receptacles 35) (‘044, Paragraph [0028]) and the pod being microwavable (‘044, Paragraph [0027]) such that the food items are heated by susceptors (‘044, Paragraph [0036]).
Regarding Claim 2, Resurreccion Jr. et al. discloses the docking tray being made from a material capable of being microwaved (‘044, Paragraphs [0034]-[0035]), which necessarily is a solid sheet of heat resistant material in order to be capable of being microwaved.
Regarding Claim 3, Resurreccion Jr. et al. discloses each of the plurality of cells (receptacles 35) having an open end (top end) and a closed end (bottom end) wherein the docking tray has a top surface and a bottom surface wherein the open end of the 
Regarding Claim 4, Resurreccion Jr. et al. discloses the first width and the second width being equal (‘044, FIG. 1A).
Claims 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion Jr. et al. US 2017/0107044 and Reischmann US 2016/0374377 (cited on Information Disclosure Statement filed October 15, 2019) as applied to claim 1 above in further view of Dysarz US 4,902,520.
Regarding Claim 5, Resurrecion Jr. et al. discloses the docking tray having a top surface and a bottom surface (‘044, FIG. 1A).
Resurrecion Jr. et al. modified with Reischmann is silent regarding the docking tray being formed with a plurality of openings therethrough.
Dysarz discloses a pod (corn cassette 29) capable of storing grains for popping wherein the pod (corn cassette 29) comprises a docking tray, a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge and each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array wherein each cell contains on or more popcorn kernel grains wherein the docking tray is formed with a plurality of openings therethrough (‘520, FIGS. 14 and 27) (‘520, Column 7, lines 59-68) (‘520, Column 8, line 1-4) (‘520, Column 10, lines 13-25).
Both Resurrecion Jr. et al. and Dysarz are directed towards the same field of endeavor of microwavable pods.  It would have been obvious to one of ordinary skill in prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Dysarz teaches that it was known in the microwavable food package art to incorporate a docking tray with a plurality of openings disposed thereon.
Regarding Claim 6, Resurreccion Jr. et al. discloses each of the plurality of cells (plurality of receptacles 35) having an open end (top end) and a closed end (bottom end) (‘055, FIG. 1A).
Regarding Claim 7, Dysarz discloses the open end of the plurality of cells being attached to the top surface of the docking tray wherein each of the plurality of cells extends through one of the openings in the docking tray (‘520, FIG. 27) (‘520, Column 10, lines 13-25).
Regarding Claim 8, Dysarz discloses a top cover (cover panel 39) that is attached to the top surface of the docking tray thereby enclosing the open ends of the plurality of cells (popcorn kernel chambers 41) (‘520, FIGS. 14-15) (‘520, Column 8, lines 5-24).
Regarding Claim 10, Dysarz discloses a top cover (cover panel 39) that is attached to the sealing sheet thereby enclosing the open ends of the plurality of cells (popcorn kernel chambers 41) (‘520, FIGS. 14-15) (‘520, Column 8, lines 5-24).
Regarding Claims 11-12, Resurrecion Jr. et al. modified with Reischmann is silent regarding the plurality of cells being formed from a metal aluminum foil.
Dysarz discloses a pod (corn cassette 29) capable of storing grains for popping wherein the pod (corn cassette 29) comprises a docking tray, a plurality of individually formed cells wherein each cell is defined by cell walls having a top edge and a bottom edge and each cell has a first width between the top edge of the cell walls and a second width between the bottom edge of the cell walls wherein the individually formed cells are attached to the docking tray in an array wherein each cell contains on or more popcorn kernel grains (‘520, FIGS. 14 and 27) (‘520, Column 7, lines 59-68) (‘520, Column 8, line 1-4).  The plurality of cells are made of aluminum foil (‘520, FIG. 27) (‘520, Column 10, lines 15-21).
Both Resurrecion Jr. et al. and Dysarz are directed towards the same field of endeavor of microwavable pods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of cells of the pod of Resurrecion Jr. et al. to be made of aluminum foil as taught by Dysarz since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Dysarz teaches that it was known in the microwavable food package art that aluminum foil has utility as a microwavable material for food pods.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion Jr. et al. US 2017/0107044, Reischmann US 2016/0374377 (cited on Information Disclosure Statement filed October 15, 2019), and Dysarz US 4,902,520 as applied to claim 7 above in further view of Stenkamp et al. US 5,310,977.
Regarding Claim 9, Resurreccion Jr. et al. modified with Reischmann and Dysarz is silent regarding the sealing sheet having a plurality of openings formed therethrough capable of aligning with the plurality of openings formed in the docking tray.
Stenkamp et al. discloses a food pod comprising a sealing sheet in the form of a sheet of susceptors wherein the sealing sheet has a plurality of openings (apertures 650) formed therethrough (‘977, FIGS. 5-6) (‘977, Column 7, lines 48-68).
Both Resurreccion Jr. et al. and Stenkamp et al. are directed towards the same field of endeavor of food pods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Resurreccion Jr. et al. incorporate a sealing sheet in the form of a susceptor sheet having a plurality of openings formed therethrough as taught by Stenkamp et al. in order to provide effective thermal communication with a food item resting thereupon (‘977, Column 8, lines 8-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bunke et al. US 5,317,120 discloses a food pod comprising a plurality of individually formed cells (‘120, FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792